Motion by Allen M. Epstein for reinstatement as an attorney and eounselor-at-law. Mr. Epstein was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 18, 1989. By decision and order of this Court dated May 26, 2010, Mr. Epstein’s application for voluntary resignation was accepted and his name was removed from the roll of attorneys and counselors-at-law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is,
Ordered that the motion is granted; and it is further,
Ordered that, effective immediately, Allen M. Epstein is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Allen M. Epstein to the roll of attorneys and counselors-at-law. Prudenti, P.J., Rivera, Skelos, Dillon and Lott, JJ., concur.